[Cite as State v. Kapcar, 2022-Ohio-3959.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                          C.A. No.       21CA0049-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
CHRISTINE KAPCAR                                       WADSWORTH MUNICIPAL COURT
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   19CRB00531

                                 DECISION AND JOURNAL ENTRY

Dated: November 7, 2022



        CARR, Judge.

        {¶1}     Appellant, Christine Kapcar, appeals the judgment of the Wadsworth Municipal

Court. This Court affirms.

                                                  I.

        {¶2}     Kapcar was charged with six counts of animal cruelty involving six different horses.

Kapcar pleaded not guilty to the charges.1 The trial court proceedings were continued on multiple

occasions due to the COVID-19 pandemic. Kapcar also retained new counsel on a number of

occasions. The matter ultimately proceeded to a jury trial and Kapcar was found guilty of all six

counts. The trial court imposed a 90-day jail sentence which was suspended as




        1
          The parties initially entered into stipulated factual findings and agreed to have the trial
court decide the matter after briefing. The trial court issued a journal entry finding Kapcar guilty
after she failed to file a brief. Thereafter, Kapcar successfully moved to vacate the stipulated facts
and the finding of guilt and the matter eventually proceeded to a jury trial.
                                                 2


well as a five-year term of probation. The trial court ordered forfeiture of the horses in question

and further ordered that Kapcar could not own horses for five years.

       {¶3}    On appeal, Kapcar raises two assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       KAPCAR’S CONVICTION WAS BASED ON INSUFFICIENT EVIDENCE AS
       A MATTER OF LAW[.]

       {¶4}    In her first assignment of error, Kapcar argues that her convictions were not

supported by sufficient evidence. This Court disagrees.

       {¶5}    When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before the

trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St.3d 259, 279 (1991).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind of
       the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether,
       after viewing the evidence in a light most favorable to the prosecution, any rational
       trier of fact could have found the essential elements of the crime proven beyond a
       reasonable doubt.

Id. at paragraph two of the syllabus.

       {¶6}    Kapcar was convicted of six counts of cruelty to animals in violation of R.C.

959.13(A)(1), which states, “[n]o person shall * * * [t]orture an animal, deprive one of necessary

sustenance, unnecessarily or cruelly beat, needlessly mutilate or kill, or impound or confine an

animal without supplying it during such confinement with a sufficient quantity of good wholesome

food and water[.]”
                                                   3


        {¶7}     “A violation of R.C. 959.13 ‘requires proof that the defendant acted with a reckless

state of mind.’” State v. Brooks, 9th Dist. Medina No. 07CA0111-M, 2008-Ohio-3723, ¶ 5,

quoting State v. Howell, 137 Ohio App.3d 804, 813 (11th Dist.2000).

        {¶8}     Pursuant to R.C. 2901.22(C), “[a] person acts recklessly when, with heedless

indifference to the consequences, the person disregards a substantial and unjustifiable risk that the

person’s conduct is likely to cause a certain result or is likely to be of a certain nature. A person is

reckless with respect to circumstances when, with heedless indifference to the consequences, the

person disregards a substantial and unjustifiable risk that such circumstances are likely to exist.”

        {¶9}     At trial, the State presented evidence supporting the following narrative. The

Medina County Society for the Prevention of Cruelty to Animals (“SPCA”) first received a

complaint about Kapcar’s horses in May 2018. Carrie Moore, who serves as a humane agent for

the Medina County SPCA, helped investigate an allegation that Kapcar had been evicted from a

barn yet her horses had not been removed from the premises. Ms. Moore traveled to the property

and observed that several of Kapcar’s horses were underweight. Kapcar’s daughter, Melissa

Beckman, helped Kapcar in caring for the horses.2 After the sheriff’s department imposed a

deadline, Kapcar moved the horses to a different property. Kapcar and Beckman had the horses

moved on several other occasions that year. Ms. Moore received additional complaints about the

condition of Kapcar’s horses over the course of 2018. Upon traveling to view the horses, Ms.

Moore found that several of the horses were underweight and lacking appropriate care. Ms. Moore

also observed problems with the condition of the stalls. Kapcar gave multiple assurances that the

situation would be remedied. At one point, however, Kapcar sent a letter to Ms. Moore requesting

that the SPCA no longer contact her. In November 2018, after again observing that several horses


        2
            Beckman was also charged with animal cruelty in relation to the horses.
                                                 4


were underweight, Ms. Moore reached out to the prosecutor to prepare a search warrant. On the

date that the search warrant was given to the judge for review, the horses were moved to an

undisclosed location. Ms. Moore indicated that the SPCA unsuccessfully attempted to locate the

horses for several months.

       {¶10} On July 3, 2019, Ms. Moore received an anonymous tip through the SPCA’s

emergency line about six horses that were thin and located in stalls that were filled with manure.

The tipster also provided photographs of the six horses that were located at a barn in Seville.3 Ms.

Moore recognized the horses as belonging to Kapcar. Because the horses were thinner than when

Ms. Moore had last seen them in November, she took the steps necessary to secure a search

warrant.

       {¶11} Ms. Moore reached out to Dr. Sandra Gebhart to seek an opinion about the

condition of the horses. Dr. Gebhart testified on behalf of the State at trial as an expert in equine

veterinary care. Upon reviewing photos of Kapcar’s horses, Dr. Gebhart observed signs of

malnourishment and recommended physical examinations. Dr. Gebhart testified that each of the

six horses had an extremely low body condition score, which measures the physical condition of

a horse in light of its weight, age, and breed. Dr. Gebhart testified that the horses’ feet appeared

to be overgrown, a condition that can place strain on ligaments and cause pain. Dr. Gebhart further

testified that the horses’ fur appeared to be matted from manure, urine, and bedding.




       3
          One of Kapcar’s horses that Ms. Moore observed in 2018 named Captain passed away
prior to July 2019.
                                                5


       {¶12} On July 11, 2019, Dr. Gebhart met Ms. Moore and the SPCA team at the barn in

Seville in order to evaluate the horses. Dr. Gebhart gave testimony based on her records from the

visit. All six of Kapcar’s horses at the barn appeared to be malnourished, underweight, and dealing

with an array of medical issues. Dr. Gebhart determined that the horses were in urgent need of

treatment. Ms. Moore gave similar testimony, noting that the horses were extremely underweight,

that their feet were overgrown, and that their coat conditions were poor. Ms. Moore feared that

the horses could starve to death if there was not an immediate intervention. The SPCA took control

of the horses that day. As the SPCA team was finishing at the farm, Kapcar’s daughter, Beckman,

arrived and asked what was going on. Ms. Moore explained to Beckman that the condition of the

horses necessitated their removal.

       {¶13} Kapcar challenges the sufficiency of her convictions on the basis that the State

failed to demonstrate that she acted recklessly. Stressing that she was dealing with an array of

health problems, Kapcar maintains that she entrusted the care of her six horses to her daughter and

that she was unaware of their poor condition. Kapcar points to Mulhauser v. State, 15 Ohio C.D.

81 (1900) and State v. York, 11th Dist. Lake No. 97-L-037, 1998 WL 257055 (May 1, 1998) in

support of the proposition that an owner cannot be convicted of animal cruelty when they have

placed their animals in the care of another.

       {¶14} Kapcar’s sufficiency challenge is without merit. We remain mindful that we view

the evidence in the light most favorable to the State in resolving a sufficiency challenge. Jenks,

61 Ohio St.3d at 279. The State presented evidence that several complaints were filed with the

SPCA regarding the condition of Kapcar’s horses over the course of 2018. Kapcar was made

aware that her horses were underweight and experiencing a number of additional problems.

Kapcar initially informed Ms. Moore that those issues would be addressed. Notably, however,
                                                 6


Kapcar subsequently sent Ms. Moore a letter indicating that she no longer wanted to be contacted

and she moved the horses to an undisclosed location. When the horses were located in July 2019,

their condition had worsened and the SPCA determined that their immediate removal was

necessary. The aforementioned evidence, when construed in the light most favorable to the State,

was sufficient to sustain Kapcar’s convictions for animal cruelty.

       {¶15} Kapcar’s reliance on Mulhauser and York is also misplaced.               We note that

Mulhauser involved a predecessor statute that required the State to show that the defendant was

willfully cruel to animals. Mulhauser at 87. By contrast, the State here was only required to show

that Kapcar was reckless in violating R.C. 959.13(A)(1). See Brooks, 2008-Ohio-3723, at ¶ 5.

Furthermore, unlike the circumstances here, the record in Mulhauser showed that the defendant

was “wholly ignorant” of any concerns regarding the care of her animals. Mulhauser at 87. The

facts of York are similarly distinctive. There, the defendant purchased a pony as a gift but his wife

owned the pony and served as the primary caregiver. York at *3-4. The defendant had no

knowledge that the pony was in a malnourished state and he was never informed that there were

concerns with the condition of the pony. Id. at *4. Unlike York, the evidence presented by the

State in this case showed that Kapcar was made aware that there were issues with the condition of

her horses and those issues only worsened when she moved her horses to an undisclosed location.

Accordingly, contrary to Kapcar’s assertion, the holdings in Mulhauser and York do not mandate

reversal on sufficiency grounds.

       {¶16} The first assignment of error is overruled.

                                   ASSIGNMENT OF ERROR II

       KAPCAR’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.
                                                 7


       {¶17} In her second assignment of error, Kapcar argues that her convictions were against

the weight of the evidence. Specifically, Kapcar contends that the weight of the evidence did not

support the conclusion that her horses did not receive proper care. Kapcar points to the testimony

of several witnesses in support of her position that, after suffering a series of injuries, she made

arrangements to ensure that there would be adequate care for her horses. This Court disagrees.

       {¶18} A conviction that is supported by sufficient evidence may still be found to be

against the manifest weight of the evidence. State v. Thompkins, 78 Ohio St.3d 380, 387 (1997).

       In determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence and
       all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). An appellate court should exercise the

power to reverse a judgment as against the manifest weight of the evidence only in exceptional

cases. Id.

       {¶19} At trial, Kapcar testified that she was born into a horseman’s family and that she

had owned horses her entire adult life, a period that has spanned over 50 years. In regard to the

six horses in question, Kapcar explained that she moved them to the barn in Seville in December

of 2018. Kapcar indicated that she was only able to visit the facility on one occasion because she

was dealing with a knee and back injuries that impacted her ability to walk.4 In order to provide




       4
         Kapcar testified that in 2017, a tree fell on her house while she was in the kitchen. She
suffered an injury to her knee during the incident. The knee injury ultimately led to back issues.
                                                 8


care for the horses, Kapcar began to rely on her daughter, Beckman, who worked full time. The

situation was further complicated by the fact that Kapcar’s husband passed away in 2018 after

spending time in hospice care. Kapcar testified that the decision to move the horses on multiple

occasions in 2018 was driven by a desire to increase their level of care. Kapcar testified that she

was shocked to learn that the horses were not receiving adequate care in Seville in 2019. Kapcar

indicated that she knew there were issues with the stalls but she did not know the horses were not

getting enough food and water.          Kapcar suggested that the problems stemmed from

miscommunications with Beckman and the barn owner.

       {¶20} Beckman testified that she was responsible for caring for the six horses in Seville

from April 15, 2019, until the time they were seized. Prior to that time the barn owner was

responsible for caring for the horses, although Beckman did make frequent visits. Beckman

testified that she intervened because she did not believe the barn owner was giving the horses

proper care. Beckman explained that, from that point on, she made at least two trips per day to the

barn to care for the horses. During her testimony, Beckman acknowledged that the horses had lost

weight and that their feet were overgrown. Although Beckman further admitted that she should

have sought additional help, she testified that the situation was heading in a positive direction at

the time the horses were seized. Beckman’s friend, Shannon Stack, also testified on behalf of the

defense. Stack was driving for Lyft when she met Beckman. Stack explained that she frequently

gave Beckman rides to the barn in Seville so that Beckman could care for Kapcar’s horses between

April 2019 and July 2019. Stack testified that as she grew closer to Beckman, she began to assist

in giving the horses food and water as well as cleaning out their stalls. Stack indicated that she

travelled to the barn on ten occasions by herself to help care for the horses during that timeframe.

Stack testified that she did not notice any problems with the horses’ condition.
                                                  9


       {¶21} Upon a thorough review of the record, we cannot conclude that this is the

exceptional case where the evidence weighs heavily against conviction. See Otten, 33 Ohio

App.3d at 340. Several witnesses who testified on behalf of the defense suggested that Kapcar

had made arrangements for the care of the horses and that the concerns regarding the condition of

the horses were overstated. This testimony stands in contradiction to the evidence presented by

the State that the horses were in dire condition at the time of their removal by the SPCA. Beckman

herself acknowledged that the horses had lost a significant amount of weight and that their feet

were overgrown. “[T]his Court will not overturn the verdict[s] on a manifest weight challenge

simply because the trier of fact chose to believe the State’s witnesses rather than [Kapcar’s]

witnesses.” State v. Crowe, 9th Dist. Medina No. 04CA0098-M, 2005-Ohio-4082, ¶ 22. Under

these circumstances, where the State presented ample evidence that the horses had not received

adequate care, we cannot conclude that the trier of fact clearly lost its way.

       {¶22} The second assignment of error is overruled.

                                                 III.

       {¶23} Kapcar’s assignments of error are overruled. The judgment of the Wadsworth

Municipal Court is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wadsworth Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                10


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

WESLEY JOHNSTON, Attorney at Law, for Appellant.

THOMAS MORRIS, Prosecuting Attorney, and BRADLEY J. PROUDFOOT, Assisttant
Prosecuting Attorney, for Appellee.